Citation Nr: 1217670	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-44 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for hypogonadism (claimed as due to polychlorinated biphenyl (PCB) exposure). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1973 to September 1977 and from October 1981 to October 1988.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).   

In March 2009 and October 2010 statements of the case (SOCs) were issued in the matters of service connection for migraine headaches and for hemorrhoids and diverticulosis respectively; however, the Veteran did not perfect appeals in the matters (i.e. on his VA Form 9 (substantive appeal) he limited his appeal to the matters listed on the preceding page), and they are not before the Board. 

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

	Right and left knee disabilities

The Veteran alleges that he has right and left knee disabilities due to running/training and two motor vehicle accidents (MVAs) in service.  His service treatment records (STRs) show that in November 1973 he was in an MVA; post concussion syndrome was diagnosed; and he also complained that his knees hurt.  In January 1976 he complained of a sore left leg after falling two to three weeks prior and reinjuring it the day before; the diagnosis was contusion of the left leg.  A record also shows that on January 2, 1976 he complained of pain and reported a history of his left leg and foot being caught between 2 cars.  Although the knees were not specifically identified as treated during these incidents, the Board finds his reports that his knees were involved to be credible given the circumstances.  On May 1977 service separation examination the Veteran complained of bilateral painful legs since 1977 with no treatment required, no current disability, and no sequela.  

A June 2008 letter from the Veteran's orthopedic surgeon Dr. R.A.A. details the Veteran's reports of knee pain throughout his military career, notes that the Veteran was under his care for an injury sustained as a result of his employment with American Airlines (it was noted that he "filed a claim with his employer"), and that it was his opinion that the Veteran's condition could reasonably be considered to be related to his service.  

In an April 2009 opinion a VA consulting provider noted that as there was no mention of knee conditions in the STRs the Veteran's current bilateral knee disability was less likely than not related to the military.  The opinion does not discuss the Veteran's 1973 MVA when he complained of knee pain and does not include a sufficient explanation of rationale (only noting that there was no mention of knee "conditions" in service); therefore it is inadequate.  The June 2008 letter from the Veteran's private orthopedic surgeon is stated in speculative terms ("reasonably could be considered") and is likewise inadequate.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  Accordingly, further medical guidance is required. 

Furthermore, there are outstanding records of treatment that the Veteran received for his knees which must be secured.  The complete treatment records from Dr. D.J.M. are not associated with the claims file; some records (including of an initial visit in 2004) have been secured, but records of subsequent treatment including knee surgeries in 2008 and 2009 are not associated with the record.  Complete Huggins Hospital records of treatment related to the Veteran's 2004 medial meniscal tear, Navaho Apache Medical Center records (2007 treatment has been noted), and complete records from Dr. R.A.A. (an initial visit in January 2008 is noted) are not associated with the claims file.  Records relating to the Veteran's claim with American Airlines for disability benefits due to a knee injury are also pertinent evidence that remains outstanding.   

The Board notes that in a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence.  While the Veteran has provided some records, complete records of all treatment he has received for his knees are needed for a proper adjudication of the claims.

	Hypogonadism 

The Veteran alleges that his hypogonadism resulted from his exposure to PCBs while serving as a radar technician in service.  He has stated, and provided supporting statement from fellow former Airmen to the effect, that while stationed with a radar squadron in Watertown New York he was exposed to transformer insulating oil containing PCBs, particularly during cleanup efforts after a large insulating oil spill in 1976.  A February 2007 rating decision granted service connection for residuals of a thyroidectomy in part based on a finding that the Veteran's report of exposure to PCBs in service was plausible (in essence, VA has conceded such exposure).  As the Board finds no reason to question the accounts of the Veteran and his fellow former servicemen, and in light of the RO's concession that he was exposed to PCB's, the Board also finds that it may reasonably be conceded that he had some level of exposure to PCBs in service.  What remains to be resolved is the medical question of whether his hypogonadism is related to such exposure.     

In an April 2009 a VA consulting provider opined that hypogonadism was not noted in the Veteran's STRs, and that the matter of whether such pathology is related to PCB exposure could not be resolved "due to mere speculation."  The examiner's statement is essentially a non-opinion; it is an inadequate response to the opinion request as it is unaccompanied by an explanation as to why no opinion can be offered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, another medical advisory opinion is necessary. 

In an October 2008 letter, Dr. K.A.M. noted that he recently evaluated the Veteran for the first time for hypogonadism and that it appeared to be related to his previous PCB exposure.  Records of the evaluation itself are not associated with the claims file.  Additionally, a December 2009 VA outpatient treatment record notes that the Veteran's primary care provider ( Dr. Y.) and his endocrinologist (Dr. P.); complete records from these providers must be secured.  Any other records of evaluation or treatment the Veteran received for hypogonadism, (to include records of the initial evaluation/diagnosis) must be secured.

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits (to include identifying information and/or releases) is not received within a year after the date of request the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1. The RO should ask the Veteran to identify (by a chronological listing) all providers of private evaluation and/or treatment he received for his knees and for hypogonadism since his discharge from service, and to submit the releases necessary for VA to secure records of any such private evaluation or treatment.  The chronological listing and releases must include (but not be limited to) complete treatment records: (1) from Dr.'s R.A.A., D.J.M., Y., K.A.M., and P.; (2) of the Veteran's 2008 and 2009 knee surgeries; (3) from Huggins hospital relating to a 2004 knee injury; and (4) from Navaho Apache Medical Center for right knee treatment in 2007.
The Veteran should also provide the identifying information and releases necessary for VA to obtain records pertaining to his knee injury sustained while working  at American Airlines in 2007 (and any related disability benefits claims)..  

If the Veteran does not respond with the complete information and releases sought, the claim must be further processed under 38 C.F.R. § 3.158(a).  If he responds, the RO should secure complete pertinent clinical records from all sources identified.  Negative responses and certifications of unavailability must be associated with the claims file.  

If any private provider does not respond to a VA request for records sought, the Veteran must be so advised, and advised further that it is his responsibility to ensure that private records are received. 

The RO should ensure that all treatment records identified by the Veteran are secured (or their unavailability is accounted for) before proceeding with the further development outlined below.

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his right and left knee disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) each right and left knee disability (ies) found.

For purposes of this examination the examiner should accept as credible the Veteran's accounts that he had knee complaints when he was involved in the two MVAs in service, but his knees were not treated at such times. 

b. As to each diagnosed right and left knee disability entity diagnosed, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include injury/complaints of knee pain therein).

c. The examiner should review (and express agreement or disagreement with) the June 2008 opinion of the Veteran's orthopedic surgeon Dr. R.A.A., and explain the rationale for the agreement or disagreement.  

The examiner should explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.  

3. The RO should arrange for the Veteran's claims file to be forwarded to an appropriate physician for review and a medical advisory opinion regarding the etiology of his hypogonadism.  The consulting provider should be advised that it is conceded that the Veteran had some level of exposure to PCBs in service (to include from a 1976 insulating oil spill and cleanup).  Based on review of the claims folder, pertinent medical history, and the Veteran's and supporting accounts describing his exposure to PCB's, the consulting provider should provide opinions that respond to the following:

a. Is it at least as likely as not (a 50% or greater probability) that the Veteran's hypogonadism is related to his exposure to PCB's in service?

b. If the response to (a) is negative (i.e., that the Veteran's hypogonadism is not likely (less than 50 percent probability) related to PCB exposure) please identify (with explanation of rationale) the etiology for hypogonadism considered more likely.

The consulting provider is asked to explain the reasoning for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate.  

4. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

